Citation Nr: 0518862	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  01-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a neck 
fracture/spasm.

3. Entitlement to service connection for subdeltoid bursitis 
of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to March 
1959.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Salt Lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence 
received by the Board in July 2003 the veteran withdrew his 
request for a personal hearing.  The Board remanded this case 
in July 2003 to correct notice deficiencies pertaining to the 
Veterans Claims Assistance Act of 2000 (VCAA), as well as to 
develop additional evidence.  The veteran failed to report 
for a hearing scheduled to be held before a Veterans Law 
Judge in Washington, D.C. in June 2005.


FINDINGS OF FACT

1.  In the Board's July 2003 remand, and in correspondence 
dated in August 2003 and May 2004 from the Appeals Management 
Center (AMC) in Washington, DC, further evidence was sought 
from the appellant in connection with his instant claims of 
service connection; in the Board's July 2003 remand the 
appellant was advised of the consequences of a failure to 
respond to a request for the evidence sought.

2.  The appellant has failed to respond to AMC and Board 
requests for further evidence essential for proper 
determinations on the matters at hand.


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeal within one year, the appellant has 
abandoned his claims.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002); 38 C.F.R. § 3.158 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  All pertinent 
mandates of the VCAA and implementing regulations appear met.  

The veteran was notified why his claims were denied in the 
March 2001 rating decision, and in a May 2001 statement of 
the case (SOC).  An August 2003 letter (after the rating 
decision), while not specifically mentioning "VCAA," 
informed the veteran of his and VA's respective 
responsibilities in claims development, and what type of 
evidence he needed to prevail in the service connection 
claims.  The August 2003 letter advised the veteran that he 
had up to one year to submit additional evidence in support 
of his claims.  A May 2004 letter again informed the veteran 
of his and VA's respective responsibilities in claims 
development, and what type of evidence he needed to prevail 
in the service connection claims.  The letter also sought to 
obtain the specific evidence (medical records associated with 
treatment afforded the veteran following his claimed 1974 
motor vehicle accident); the letter also informed the veteran 
that he had one year to submit additional evidence.  A 
February 2005 supplemental SOC (SSOC) also outlined pertinent 
VCAA provisions.  Everything submitted by the veteran to date 
has been accepted for the record, and considered.  

Regarding timing of VCAA notice, it is noteworthy that notice 
was provided prior to the RO's last adjudication and 
recertification of the case to the Board, and the veteran has 
had the opportunity to respond.  He is not prejudiced by any 
notice timing deficiency.

As to notice content, the August 2003 and May 2004 letters 
advised the veteran what type of evidence was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The SSOC, at page 
two, advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  The veteran was afforded a VA 
examination in July 2001.  Further pertinent evidence appears 
to be outstanding.  However, such evidence may not be 
obtained without the veteran's cooperation.  VA's duty to 
assist is met.  

Factual Basis/Laws and Regulations/Analysis

In August 2003 and May 2004 correspondence, the AMC requested 
that the appellant provide additional evidence pertaining to 
treatment he was afforded for injuries sustained in a 1974 
motor vehicle accident.  [A May 1995 VA treatment record 
shows that the veteran sustained injuries to his right 
clavicle and right arm in a 1974 motor vehicle accident.]  On 
each occasion, the correspondence further requested that he 
complete enclosed VA Forms 21-4142 for VA to obtain the 
medical records.  Both letters were mailed to the appellant's 
current address of record; neither correspondence was 
returned to the RO as undeliverable.

In a letter from the veteran received by VA in February 2005, 
while he discussed other treatment he was afforded for the 
claimed disorders, he did not provide the additional 
information specifically requested as to the treatment he 
received for injuries sustained in his 1974 motor vehicle 
accident, nor did he complete and return the authorizations 
for release (VA Form 21-4142) so that VA could obtain these 
records.  

The Board observes that the July 2003 remand, in addition to 
citing 38 C.F.R. § 3.158(a), advised the veteran that "these 
records are necessary for an adequate adjudication of his 
claims."  38 C.F.R. § 3.158(a) provides:  Where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned 
[emphasis added].  After the expiration of 1 year, further 
action will not be taken unless a new claim is received.  

While the veteran argues that the disabilities at issue are 
due to a 1957 motor vehicle accident (during service), and 
while a VA examination report in July 2001 includes an 
opinion that the veteran's chronic cervical and lower back 
pain may "possibly" be related to the 1957 motor vehicle 
accident, it does not appear that the July 2001 examiner was 
aware of the 1974 intercurrent motor vehicle accident (or of 
the nature and extent of any injuries sustained by the 
veteran therein).  Hence, any records associated with the 
1974 accident are crucial to the instant claims.

As noted, the appellant did not submit to requests for 
information about the 1974 motor vehicle accident within one 
year of the August 2003 and May 2004 requests, nor did he 
request an extension of time to provide the information.  The 
facts of this case are clear.  Over a period of years the 
appellant has failed to respond to a request for information 
essential for the proper adjudication of his claims.  
Attempts to contact him have been made at his known address.  
He has not provided VA the sought after information (i.e., 
additional information pertaining to treatment he received in 
association with his 1974 motor vehicle accident).  He was 
advised of the consequences of a failure to provide the 
information, and continued to ignore the requests.  The 
controlling regulation in these circumstances, 38 C.F.R. 
§ 3.158(a), is unambiguous, and mandates that the claim will 
be dismissed.  Under these circumstances, the Board has no 
recourse but to conclude that the veteran has abandoned the 
claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.

As the veteran has abandoned the claims at issue, there 
remain no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeals to establish entitlement to service connection 
for a low back disorder, neck fracture/spasm, and subdeltoid 
bursitis of the right shoulder are dismissed.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


